UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 03/31/2014 Date of reporting period: 07/01/2012 - 06/30/2013 Item 1. Proxy Voting Record Account Name: Nicholas Equity Income Fund, Inc. ASSISTED LIVING CONCEPTS, INC. Ticker: ALC Security ID: 04544X300 Meeting Date: JUL 02, 2012 Meeting Type: Annual Record Date: MAR
